Citation Nr: 1722680	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2003 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing before the Board in March 2016, but failed to appear.  No statement of good cause was submitted.  Therefore, the Board withdrew the hearing request in its September 2016 remand.

In September 2016, the Board remanded the claim to obtain a new psychiatric examination to address the current severity of the Veteran's disability, as he had indicated worsening since his last VA examination in May 2010.  The Board also asked the Agency of Original Jurisdiction (AOJ) to obtain all outstanding VA treatment records dated since October 2015.  In substantial compliance with the remand directives, the AOJ obtained VA treatment records dated September 2015 to July 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the AOJ scheduled an examination for January 2017 at the Fayetteville VAMC.  Id.

The Veteran's January 2017 examination was cancelled due to failure to appear.  No statement of good cause was submitted.  As such, the AOJ readjudicated the claim based on the evidence of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability rating in excess of 30 percent for PTSD with depression.  While the additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.

The Veteran's last VA mental health examination was in May 2010.  The Veteran reported problems with socialization, anxiety, depression, decreased energy, self-isolation, flashbacks, nightmares, insomnia aided by alcohol, anger, irritability, and some difficulty with focusing/attention/concentration.  The examiner opined that the Veteran did not have more than mild occupational impairment and no more than mild to moderate social impairment, dependent on continuing psychotropic medication.  The examiner assessed adequate insight and judgement, except for the alcohol consumption, and concluded that the Veteran was capable of handling his own finances.  The examiner diagnosed the Veteran with PTSD with associated depression and alcohol abuse.  Because of this evidence of PTSD with symptoms of anxiety, depressed mood, and chronic sleep impairment, the AOJ evaluated the Veteran's psychiatric condition at 30 percent disabling.  

In September 2014 VA treatment records, the Veteran reported worsening of his psychiatric symptoms particularly that they had increased in severity.

Since the September 2016 Board remand, VA treatment records dated September 2015 to July 2016 have been incorporated into the claims file.  However, the Board notes that these are optometry, not mental health, records.

The Board acknowledges that the Veteran failed to report to the VA examination scheduled for January 2017.  However, as further psychiatric evaluation is required to determine eligibility for an increased rating, the Veteran should be afforded another opportunity to be examined.

Accordingly, the case is REMANDED for the following action:

1.  Seek any outstanding VA mental health treatment records dated from July 2016 forward.

All attempts to obtain these records and any responses received should be documented in the claims file.

2.  Schedule the Veteran for a VA mental health examination to address the current severity of his psychiatric symptoms.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

